                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION

    JACQUE DONZELL DUKES,

                  Petitioner,                               No. C19-2072-LTS

    vs.
                                                    MEMORANDUM OPINION AND
    STEPHEN WEIS, Warden, Clarinda                   ORDER ON RESPONDENT’S
    Correctional Facility,                             MOTION TO DISMISS

                  Respondent.



                                   I.     INTRODUCTION
           This case is before me on a motion (Doc. 10) to dismiss filed by Respondent
Stephen Weis. Weis argues that Petitioner Jacque Dukes’ habeas petition (Doc. 1) under
28 U.S.C. § 2254 must be dismissed because it was not timely filed. Dukes has filed a
resistance (Doc. 11) and Weis has filed a reply (Doc. 12).            Oral argument is not
necessary. See Local Rule 7(c).


                   II.     BACKGROUND AND PROCEDURAL HISTORY
           On June 3, 2011, Dukes was charged in Black Hawk County, Iowa, with a variety
of robbery related charges. State v. Dukes, 01071 FECR 176804 (Black Hawk County,
Iowa 2014). Dukes was convicted by a jury and he appealed. The Iowa Court of Appeals
denied his appeal on December 5, 2013. State v. Dukes, 2013 WL 6405328 (Iowa Ct.
App. 2013). Dukes sought further review, which was denied by the Iowa Supreme Court
on January 31, 2014. The procedendo issued on February 12, 2014. 1
           Dukes filed an application for post-conviction relief (PCR) in state court on July


1
 A procedendo in the Iowa appellate court system is the equivalent of a mandate. See In re
M.T., 714 N.W.2d 278, 281–82 (Iowa 2006).



          Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 1 of 10
25, 2014. Dukes v. State, 01071 PCCV 125360 (Black Hawk County, Iowa 2017). That
application was denied by the state district court, Dukes appealed, and the appeal was
denied by the Iowa Court of Appeals on December 5, 2018. Dukes v. State, 2018 WL
6418719 (Iowa Ct. App. 2018). Dukes sought further review, which was denied by the
Iowa Supreme Court on January 30, 2019.
      Dukes filed the present petition under § 2254 on November 18, 2019. Doc. 1.
On July 6, 2020, I entered an initial review order, finding an arguable issue as to the
timeliness of Dukes’ § 2254 petition and directing Weis to address it. Doc. 7. Weis did
so by filing his motion to dismiss on August 6, 2020. Doc. 10.


                          III.   APPLICABLE STANDARDS
      The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
      “short and plain statement of the claim showing that the pleader is entitled
      to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
      544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
      8 announces does not require “detailed factual allegations,” but it demands
      more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
      Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
      106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
      and conclusions” or “a formulaic recitation of the elements of a cause of
      action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a
      complaint suffice if it tenders “naked assertion[s]” devoid of “further
      factual enhancement.” Id., at 557, 127 S. Ct. 1955.

      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct alleged.
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
                                            2

     Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 2 of 10
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant's liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
      Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp.
v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
      In deciding a motion brought pursuant to Rule 12(b)(6), the court may consider
certain materials outside the pleadings, including (a) “the materials that are ‘necessarily
embraced by the pleadings and exhibits attached to the complaint,’” Whitney, 700 F.3d
at 1128 (quoting Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003)),
and (b) “‘materials that are part of the public record or do not contradict the complaint.’”
Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 (8th Cir. 2012) (quoting
Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999)). Thus, the
court may “consider ‘matters incorporated by reference or integral to the claim, items
subject to judicial notice, matters of public record, orders, items appearing in the record
of the case, and exhibits attached to the complaint whose authenticity is unquestioned;’
without converting the motion into one for summary judgment.” Miller, 688 F.3d at


                                             3

     Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 3 of 10
931 n.3 (quoting 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 1357 (3d ed. 2004)).


                                   IV.    ANALYSIS
       Weis argues that this case should be dismissed because Dukes’ § 2254 petition is
untimely. A petition brought under § 2254 must be brought within one year of the latest
of four triggering events:
       (A) the date on which the judgment became final by the conclusion of
       direct review or the expiration of the time for seeking such review;
       (B) the date on which the impediment to filing an application created by
       State action in violation of the Constitution or laws of the United States is
       removed, if the applicant was prevented from filing by such State action;
       (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized
       by the Supreme Court and made retroactively applicable to cases on
       collateral review; or
       (D) the date on which the factual predicate of the claim or claims
       presented could have been discovered through the exercise of due diligence.
28 U.S.C. § 2244(d)(1)(A)–(D). In this case, § 2244(d)(1)(A) is applicable, so Dukes
had to file his § 2254 petition within one year of his judgment becoming final.
       Because the § 2254 statute of limitations does not run while PCR actions are
pending in state court, Dukes’ one-year limitations period was tolled from July 25, 2014,
until January 30, 2019. See 28 U.S.C. § 2244(d)(2). Thus, there are two periods to
consider in determining whether Dukes filed his petition within the one-year statutory
period: (1) the period between the date Dukes’ original judgment became final and July
25, 2014, when the PCR action was filed, and (2) the period between January 30, 2019,
and November 18, 2019, when the § 2254 petition was filed.
       There is no dispute that 292 days ran during the second period. However, the
amount of time that elapsed during the first period, before the PCR action was filed, is
disputed, as the parties disagree about when Dukes’ original judgment became final.

                                            4

     Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 4 of 10
       Under § 2244(d)(1)(A), a judgment becomes final when (1) all direct review
concludes or (2) when the time to seek direct review expires. The United States Supreme
Court has made clear that this language envisions two “distinct categor[ies] of
petitioners”:
       For petitioners who pursue direct review all the way to this Court, the
       judgment becomes final at the “conclusion of direct review”—when this
       Court affirms a conviction on the merits or denies a petition for certiorari.
       For all other petitioners, the judgment becomes final at the “expiration of
       the time for seeking such review”—when the time for pursuing direct
       review in this Court, or in state court, expires.
Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). Thus, the opportunity for direct review
by the United States Supreme Court tolls the commencement of the statute of limitations
for § 2254 petitions beyond the exhaustion of direct review in state court, even if no
petition for certiorari is filed. See id. at 149–50.
       Dukes argues that his original judgment became final on May 13, 2014, meaning
73 days of the § 2254 limitations period ran before he filed the PCR action on July 25,
2014. He argues that his case was directly reviewable by the United States Supreme
Court, meaning the limitations period was tolled until the period for filing a petition for
certiorari expired. According to Dukes, that period commenced on February 12, 2014,
when the Iowa Supreme Court issued procedendo, and expired 90 days later on May 13,
2014. Thus, because 73 days ran before he filed his PCR case, Dukes argues that his §
2254 petition was timely filed on the 365th day (73 + 292 = 365) of the § 2254
limitations period.
       Weis argues that Dukes’ original judgment became final no later than May 1,
2014. He argues that the dispositive date for determining when Dukes’ judgment became
final is January 31, 2014, when the Iowa Supreme Court denied Dukes’ application for
further review, not the date procedendo issued. Thus, even though Weis does not agree
that Dukes’ case was directly reviewable by the United States Supreme Court, Weis
contends Dukes’ judgment became final, at the latest, on May 1, 2014, 90 days after

                                              5

     Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 5 of 10
further review was denied. This would mean at least 85 days of the limitations period
had already passed by the time Dukes filed his PCR action, resulting in a total of 377
days running before Dukes filed his § 2254 petition (85 + 292 = 377). If Dukes’ case
was not directly reviewable by the United States Supreme Court, and Weis argues that it
was not, Dukes’ § 2254 limitations period would not have been tolled for 90 days and
would be even more untimely.
       Even assuming Dukes’ conviction was directly reviewable, I agree with Weis that
the statute of limitations for Dukes’ § 2254 petition started running no later than May 1,
2014. Under federal law, Dukes had 90 days after the Iowa Supreme Court denied
further review to file a petition for certiorari. See U.S. Sup. Ct. R. 13(1) (“A petition
for a writ of certiorari seeking review of a judgment of a lower state court that is subject
to discretionary review by the state court of last resort is timely when it is filed with the
Clerk within 90 days after entry of the order denying discretionary review.”); see also
Clay v. United States, 537 U.S. 522, 531 (2003) (“[F]inality for the purpose of §
2244(d)(1)(A) is to be determined by reference to a uniform federal rule.”). Under the
United States Supreme Court’s rules, the 90-day limitations period for seeking certiorari
runs “from the date of entry of the judgment or order [that could] be reviewed, and not
from the issuance date of the mandate (or its equivalent under local practice).” U.S.
Sup. Ct. R. 13.3; see also Burns v. Prudden, 588 F.3d 1148, 1151 n.2 (8th Cir. 2009)
(“However, the 90–day period for petitioning for a writ of certiorari with the U.S.
Supreme Court begins to run, not from the date the mandate issued, but from the earlier
date of the final order denying the appeal.”).
       Here, then, the 90-day period commenced when the Iowa Supreme Court denied
further review on January 31, 2014, not when the procedendo issued on February 12,
2014, and therefore expired on May 1, 2014. As noted above, this means 85 days of the




                                             6

     Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 6 of 10
limitations period ran before Dukes’ filed his state PCR action, and his § 2254 petition
was thus filed 12 days too late (377 days into the 365-day limitations period). 2
       Dukes argues, in the alternative, that I should excuse the untimeliness of his
petition through the doctrine of equitable tolling. The United States Supreme Court has
“made clear that a ‘petitioner’ is ‘entitled to equitable tolling’ only if he shows ‘(1) that
he has been pursuing his rights diligently, and (2) that some extraordinary circumstance
stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649
(2010). Equitable tolling is a flexible doctrine that—unlike exhaustion—is not bound by
principles of federalism. Id. at 650 (“Equitable tolling . . . asks whether federal courts
may excuse a petitioner’s failure to comply with federal timing rules, an inquiry that does
not implicate a state court’s interpretation of state law.”). However, “equitable tolling
affords the otherwise time-barred petitioner an exceedingly narrow window of relief.”
Jihad v. Hvass, 267 F.3d 803, 805 (8th Cir. 2001). “The burden of demonstrating
grounds warranting equitable tolling rests with the petitioner.” Earl v. Fabian, 556 F.3d
717, 722 (8th Cir. 2009).
       Dukes argues that he diligently pursued his rights because he mailed his petition
to his attorney by October 7, 2019, who received it on October 10, 2019.3 Had the



2
  Weis is correct that the § 2254 petition is even more untimely if Dukes’ case was not directly
reviewable by the United States Supreme Court. Given the calculations set forth above, there is
no need to resolve the reviewability issue.
3
  Although Dukes mailed his petition before the statute of limitations expired, the prison mailbox
rule does not apply here because he mailed the petition to his attorney, not the court. See Houston
v. Lack, 487 U.S. 266, 273 (1988) (“[D]elivery . . . to prison authorities would not under any
theory constitute a ‘filing’ unless the notice were delivered for forwarding to the district court.”);
Nichols v. Bowersox, 172 F.3d 1068, 1074 (8th Cir. 1999) (“The prison mailbox rule
traditionally and appropriately applies only to pro se inmates who may have no means to file
legal documents except through the prison mail system.”), abrogated on other grounds by Riddle
v. Kemna, 523 F.3d 850 (8th Cir. 2008).




                                                  7

      Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 7 of 10
petition been filed soon thereafter, it would have been timely. However, for some
undisclosed reason, his attorney did not file it until November 18, 2019, which, as
discussed above, was at least 12 days too late. Dukes provides no further explanation as
to why his petition was untimely or what prevented it from being filed earlier.
       Under these circumstances, equitable tolling is not warranted. Even assuming
Dukes diligently pursued his rights by mailing the petition to his attorney, he has cited
no extraordinary circumstance which prevented timely filing. Almost 10 months passed
from the time the Iowa Supreme Court denied further review in Dukes’ state post-
conviction action until he sent his petition to his attorney. Dukes has offered no reason
for this delay or any impediment to filing during that time. Additionally, while Dukes’
attorney delayed filing the petition until after the limitations period had expired, the
reasons this happened are unclear and Dukes has provided no evidence that the delay
constitutes an extraordinary circumstance or that it was beyond his control. Kreutzer v.
Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (“Equitable tolling is proper only when
extraordinary circumstances beyond a prisoner’s control make it impossible to file a
petition on time.”). The record indicates, at most, excusable neglect by Dukes’ attorney,
which does not justify equitable tolling. See Holland, 560 U.S. at 651–54 (excusable
neglect – such as miscalculating, or not being aware of, when statutes of limitations expire
– is not an extraordinary circumstance); United States v. Martin, 408 F.3d 1089, 1093
(8th Cir. 2005) (“[S]erious attorney misconduct, as opposed to mere negligence, ‘may
warrant equitable tolling’ [in habeas cases].” (citation omitted)); Muhammad v. United
States, 735 F.3d 812, 815–16 (8th Cir. 2013) (no extraordinary circumstances when
petitioner’s attorney ignored him but did not mislead him).


                     V.     CERTIFICATE OF APPEALABILITY
       A certificate of appealability may be granted only when the petitioner “has made
a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);
see also Miller-El v. Cockrell, 537 U.S. 322, 336–37 (2003); Garrett v. United States,
                                             8

     Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 8 of 10
211 F.3d 1075, 1076–77 (8th Cir. 2000); Mills v. Norris, 187 F.3d 881, 881 n.1 (8th
Cir. 1999); Carter v. Hopkins, 151 F.3d 872, 873–74 (8th Cir. 1998); Ramsey v.
Bowersox, 149 F.3d 749, 759 (8th Cir. 1998); Cox v. Norris, 133 F.3d 565, 569 (8th
Cir. 1997).    “A substantial showing is a showing that issues are debatable among
reasonable jurists, a court could resolve the issues differently, or the issues deserve
further proceedings.” Cox, 133 F.3d at 569. Thus, “[w]here a district court has rejected
the constitutional claims on the merits, the showing required to satisfy § 2253(c) is
straightforward: The petitioner must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.” Miller-El,
537 U.S. at 338 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Similarly,
when a federal habeas petition is dismissed on procedural grounds without reaching the
underlying constitutional claim, “the [movant must show], at least, that jurists of reason
would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether the district
court was correct in its procedural ruling.” See Slack, 529 U.S. at 484.
       Having thoroughly reviewed the record in this case, I find Dukes failed to make
the requisite “substantial showing” with respect to his untimely § 2254 petition. See 28
U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b). Because he does not present a question of
substance for appellate review, a certificate of appealability will not issue. If Dukes
desires further review of his § 2254 petition, he may request the issuance of the certificate
of appealability by a circuit judge of the Eighth Circuit Court of Appeals in accordance
with Tiedeman v. Benson, 122 F.3d 518, 521 (8th Cir. 1997).




                                             9

     Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 9 of 10
                                 VI.   CONCLUSION
      For the reasons stated herein,
      1.     Respondent’s motion (Doc. 10) to dismiss is granted.
      2.     Dukes’ petition under 28 U.S.C. § 2254 is denied and this action is
dismissed with prejudice. A certificate of appealability shall not issue.
      3.     The Clerk of Court shall close this case.


      IT IS SO ORDERED.
      DATED this 29th day of October, 2020.




                                         __________________________
                                         Leonard T. Strand, Chief Judge




                                           10

    Case 6:19-cv-02072-LTS-KEM Document 13 Filed 10/29/20 Page 10 of 10
